                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                      OXFORD DIVISION

EWA SEWSUNKER                                                                             PLAINTIFF

V.                                                                           NO. 3:17CV00119-JMV

NANCY BERRYHILL
Commissioner of Social Security                                                         DEFENDANT


                           ORDER ON PETITION FOR ATTORNEY FEES

        Before the court are Plaintiff’s motion [20] for attorney fees pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [21].      For the reasons set out

below, the motion will be granted.

        In these proceedings Plaintiff sought judicial review of the Social Security Commissioner’s final

decision denying a claim for benefits.   By Final Judgment [19] dated June 28, 2018, this court reversed

and remanded this case to the Commissioner for further proceedings.     Plaintiff now seeks attorney fees

in the amount of $4,819.21 for attorney work before this court on the ground that Plaintiff was the

prevailing party.   Defendant indicates she does not oppose the requested award.

        The court, having thoroughly considered the motion, the response, and the applicable law, finds

the requested award is reasonable, and no special circumstance would make the award unjust.

Nevertheless, the court finds the award should be made payable to Plaintiff, not her counsel. See

generally Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521 (2010).

        THEREFORE, IT IS ORDERED:

        That the Acting Commissioner shall promptly pay to Plaintiff $4,819.21 in attorney fees for the

benefit of her counsel.

        This 3rd day of October, 2018.



                                                                   /s/ Jane M. Virden
                                                                   U. S. MAGISTRATE JUDGE
